OPINION — AG — ** CENTRAL ACCOUNTING AND REPORTING — ADMINISTRATIVE CONTROL — CLAIMS ** QUESTIONS: (1) WHAT AUTHORITY, IF ANY, HAS THE DIVISION OF CENTRAL ACCOUNTING AND REPORTING, 62 O.S. 41.3 [62-41.3], SAME BEING UNDER THE " ADMINISTRATIVE CONTROL OF THE BUDGET DIRECTOR ", IN AUDITING AND SETTLING CLAIMS IN YOUR OFFICE FOR PAYMENT OUT OF MONEYS IN THE STATE TREASURY ? (2) IS A CLAIM FOR $815.53, WHICH WAS FILED IN BY LAURENCE H. SNYDER, A LEGAL OBLIGATION OF ANY ALLOCATION OR ALLOTMENT OF THE UNIVERSITY OF OKLAHOMA THAT IS AVAILABLE TO PAY TRAVELING EXPENSES ? (3) IN A CLAIM FOR $185.50 WHICH WAS FILED IN YOUR OFFICE BY S. MINAKSHISUNDARA, OF BOMBAY, INDIA, A LEGAL OBLIGATION FOR ANY ALLOCATION OR ALLOTMENT OF THE OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGE AT STILLWATER THAT IS AVAILABLE TO PAY TRAVELING EXPENSES ? — (TRAVELING EXPENSES, CLAIMS FILED, CONSULTANT, LECTURER REIMBURSEMENT, BOARD OF REGENTS) CITE: 62 O.S. 41.5 [62-41.5], 62 O.S. 41.21 [62-41.21], 74 O.S. 31 [74-31], 74 O.S. 45 [74-45] [74-45], 74 O.S. 33 [74-33] (FRED HANSEN)